     Case 1:18-cv-08653-VEC-SDA Document 221 Filed 03/02/21 Page 1 of 5




                                                                        D. GEORGE SWEIGERT
                                                                         GENERAL DELIVERY
                                                                       NEVADA CITY, CA 95959


                                                                                    March 2, 2021
Magistrate Judge Stewart D. Aaron
U.S. District Court
500 Pearl Street
New York, New York 10007-1312

SUBJ:           18-cv-08653-VEC-SDA

                PLAINTIFF’S REQUEST FOR SUBPEONA CONSIDERATION

Your Honor,

1.      As you know the Discovery Conference is planned for March 11, 2021. As a courtesy to

the Court, the undersigned has sent via electronic message (e-mail) to the Defendant a copy of

your ORDER. The Plaintiff makes an offer of proof that the Defendant received an e-mail message

with your ORDER as an attachment (as Mr. Goodman is presently in Florida).



2.      The Plaintiff would kindly request that the Court consider the possibility of a court-issued

subpoena (see Fed. R. Civ. Proc. Rule 45) directed at BIT CHUTE (see attached).



3.      Thank you for your consideration.



Respectfully,




D. George Sweigert

(attachments)


                                                 1
      Case 1:18-cv-08653-VEC-SDA Document 221 Filed 03/02/21 Page 2 of 5




                                                                       D. GEORGE SWEIGERT
                                                                         GENERAL DELIVERY
                                                                      NEVADA CITY, CA 95959
                                                                 Spoliation-notice@mailbox.org
                                                                              February 27, 2021
Copyright Enforcement
BIT CHUTE
Box 813 Andover House
George Yard, Andover
Hampshire, England, SP10 1PB


SUBJ: STATUS UPDATE

REF: (1) S.D.N.Y. case no: 1:18-cv-08653-VEC-SDA

Ladies and Gentlemen:
At the outset, the undersigned appreciates the cooperation shown by BIT CHUTE in addressing
previous letters of concern. Your response to the request in those previous letters (2/25 & 2/26)
is deeply appreciated.
Background
As you may be aware, the ownership of the “CRAZY_DAVE” account is presently a question
under adjudication before federal court at the Southern District of New York (S.D.N.Y. – see
attached letter to magistrate judge Stewart Aaron). It is believed that Mr. Jason Goodman, of the
CrowdSource The Truth social media footprint, is the true account holder for the
“CRAZY_DAVE” account.
The S.D.N.Y. is the jurisdiction where Mr. Jason Goodman lives. It is believed that Mr. Jason
Goodman is the true owner of the “CRAZY_DAVE” account (see attached letter to magistrate).
It is a misdemeanor under New York State law to misappropriate the likeness, name, or voice of
an individual for broadcast without their express permission in any other arena than news
reporting. See New York State Civil Rights Law (NYCRL) §§ 50 – 51.
The near entirety of the video content on the “CRAZY_DAVE” account is owned by the
undersigned. As expressed in previous letters this video content is owned by the undersigned
who has not assigned his right of release to the copying and public broadcast of this content.




                                                2
       Case 1:18-cv-08653-VEC-SDA Document 221 Filed 03/02/21 Page 3 of 5




Offending video content


Five videos posted on 12/12/2020 and 12/13/2020 contain the following phrase in the description
box:
        this video is being republished to preserve as evidence in a federal civil trial, any attempt
        to remove this video could be construed as destruction of evidence
These videos are:
       #SDNYORG MOOT COURT FOR GEORGE WEBB WHILE JASON DOES THE TRICK
        OR TREAT DANCE
        HTTPS://WWW.BITCHUTE.COM/VIDEO/MVTI9XRSNXCE/
       #SDNYORG BREAKING NEW FAKE NEWS POLICY TROUBLE FOR GEORGE WEBB
        AND JASON CROWDSOURCE
        HTTPS://WWW.BITCHUTE.COM/VIDEO/JQGFUC5EU9TX/
       #SDNYORG DEFANGO SEEKS REFORM THRU TRACKING THE LEOPARD MEROZ
        HTTPS://WWW.BITCHUTE.COM/VIDEO/8HPXACJ6G8FF/
       #SDNYORG GEORGE WEBB VS CNN LOLSUIT FILED IN DETROIT TO IMPRESS
        TREE HOUSE GANG
        HTTPS://WWW.BITCHUTE.COM/VIDEO/AIZOKAV9XVU3/
       #SDNYORG DEFANGO PERKS UP OVER DOJ GOOGLE LAWSUIT CONNECTIONS
        OOOOPPPSS
        HTTPS://WWW.BITCHUTE.COM/VIDEO/9YNOYFFBWKVS/


The holder of this “CRAZY_DAVE” account has placed BIT CHUTE in the role of custodian of
evidence with the use of the legal jargon “…preserve as evidence in a federal civil trial ….”. As
one can see in the Court’s ORDER (attached with this e-mail message) of 12/7/2020 (Docket No.
173) the magistrate is seeking NO evidence in the realm of such video content.
If the “CRAZY_DAVE” account is indeed operated by Mr. Jason Goodman he has placed
himself, and possibly BIT CHUTE, in legal jeopardy as to his numerous misrepresentations to
the Court about the social media accounts that he has used to publish derogatory video content in
a harassing fashion that violates NYCRL §§ 50 – 51.
Strong consideration should be given by BIT CHUTE to the phrase “…any attempt to remove
this video could be construed as destruction of evidence...”. That phrase appears to be in
violation of the terms and services of BIT CHUTE, unless BIT CHUTE wants to act as an
evidence repository service for a federal lawsuit. That would appear to be a service beyond the
scope of the BIT CHUTE social media platform as a “Social Networking Service”; see
https://en.wikipedia.org/wiki/Social_networking_service



                                                  3
      Case 1:18-cv-08653-VEC-SDA Document 221 Filed 03/02/21 Page 4 of 5




The defendant in the S.D.N.Y. lawsuit with the undersigned is Jason Goodman. Mr. Goodman
has already offered transcripts to the Court (S.D.N.Y.) of the five (5) videos podcasts in question.
The Court heard the evidence, noted the transcripts, and terminated Mr. Goodman’s motion that
cited those transcripts. This information is provided to BIT CHUTE to help your firm
understand the “back story” of this situation.
In sum, these five (5) videos are the sole property of the undersigned and have already been
submitted by Mr. Goodman as “evidence” in the S.D.N.Y. lawsuit. The phrase “…any attempt
to remove this video could be construed as destruction of evidence...” is completely moot in the
context of copyright ownership. The magistrate noted the video content and denied the
accompanying motion. It may be prudent to consider immediately “blocking” the
aforementioned videos without hesitation based on the copyright violations they represent.
The ownership of the “CRAZY_DAVE” channel is slowly becoming a larger issue in the eyes of
the S.D.N.Y. YOUTUBE, LLC has already terminated two (2) accounts created by Mr.
Goodman to “attack” the undersigned and another individual. YOUTUBE, LLC has also
terminated the account of “CROWDSOURCE THE TRUTH 2” for similar reasons.
FACEBOOK has terminated the individual account of Mr. Goodman for the “distribution of
harmful materials”. VIMEO and BANNED.VIDEO have also prevented uploading of video
contact and frozen these accounts associated with Mr. Goodman’s “CrowdSource The Truth”
social media footprint.
It may interest you to know that Mr. Goodman was recently banned from a meeting of the
conservative group “CPAC” at their national convention. Please see time-mark 9:29 in the video
described below:
       https://www.youtube.com/watch?v=X5UkZ5MW4OY
BIT CHUTE may wish to consider the termination of the “CRAZY_DAVE” site as a matter of
good taste and to defer any potential future legal liability or evidence entanglements with a
federal lawsuit. As you know the BIT CHUTE policy statement (attached to this e-mail
message) asserts (quoted in relevant part):
       Harassment
       Defined as any harassment that is determined to be unlawful within the domiciles of
       either the originator or the target. This includes disclosure of sensitive personal
       information without permission of the individual, including but not limited to addresses,
       social security numbers, passport numbers, phone numbers or bank account numbers.
The information in this letter is true, accurate and attested to under penalties of perjury.
                                      Respectfully,




                                      D. George Sweigert

                                                  4
     Case 1:18-cv-08653-VEC-SDA Document 221 Filed 03/02/21 Page 5 of 5




                              CERTIFICATE OF SERVICE




The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the second day (2nd)
of March, two thousand and twenty-one (2021).



 Clerk of the Court, Room 200                    Jason Goodman, CEO
 U.S. District Court 500 Pearl Street            Multimedia System Design, Inc.
 New York, New York 10007-1312                   252 7th Avenue, Apart. #6S
                                                 New York, NY 10001
 EMAIL:
                                                 truth@crowdsourcethetruth.org
 temporary_pro_se_filing@nysd.uscourts.gov




                                                                 D. GEORGE SWEIGERT
                                                                     Pro Se Non-Attorney
                                                                  GENERAL DELIVERY
                                                                NEVADA CITY, CA 95959




                                             5
